                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



JAMES MICHAEL DARR, JR.,                                           Case No. 3:16-cv-01941-CL

              Plaintiff,                                            ORDER

       v.

NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,

               Defendant.


MARK D. CLARKE, Magistrate Judge.

       Before the Court is Plaintiffs Motion for Attorney's Fees (#27) pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412. Based on the pleadings as well as the position of the

defendant commissioner, if any, and recognizing the Plaintiffs waiver of direct payment and

assignment of EAJA to her counsel, Plaintiff is hereby awarded attorney fees, expense, and costs

in the total amount of $6,135.71 pursuant to the Equal Access to Justice Act, 28 U.S.C. §

2412(d). See Astrue v. Ratliff, 130 S.Ct. 2521 (2010).


       The Court hereby awards EAJA fees, broken down as follows:
       I. Plaintiff is awarded in the amount of$6,118.47 for attorney's fees under 28 U.S.C. §

2412(d);


       2. Plaintiff is awarded $1 7.24 in expenses.


       If the U.S. Department of the Treasury determines that Plaintiffs EAJA fees, expenses,

and costs are not subject to offset allowed under the Department of the Treasury's Offset

Program (TOPS), then the check for EAJA fees, expenses, and costs shall be made payable to

Plaintiffs attorney, Howard D. Olinsky.


       Whether the check is made payable to Plaintiff or to Howard D. Olinsky, the check shall

be mailed to Mr. Olinsky at the following address:


       300 South State Street
       Suite 420
       Syracuse, NY 13202



       IT IS SO ORDERED.




                                              United States Magistrate Judge
